Hooker, J.
(dissenting). The contract of the parties is explicit. The defendant has undertaken to pay weekly indemnity, not during the time that the beneficiary should be ill and until his complete recovery, but in case he should become totally disabled, and by a malady which should at the same time wholly and continuously disable and prevent his prosecuting any and all kinds of business, he was to receive indemnity during the time that he should by reason thereof be continuously confined to his bed or to the house, subject to the personal calls of a registered physician, etc. Plaintiff’s own testimony shows that he was taken sick in September, and was confined to his house for six weeks; that about October 20th he went to his physician and said:
“ ‘I am confined up there in that place of business, where I sleep right in the store there, and I don’t think it is very healthy for me.’ I said: ‘I have a friend living in Chicago; he wants me to come there.’ He said: ‘That is all right; that won’t hurt you any to go there.’ He said: ‘You go over there; take care of yourself over there in good shape, and you will come out all right.’ I was confined there all the time, only I used to take a. morning walk. I went over there about the 24th — the 24th of October, I think, or September or August — the 24th or 25th of October. I went down to see Dr. Barth just the day before I started.”
In my opinion, it was error to permit the jury to find a liability during this period. The policy contains the contract which the parties saw fit to make, and we should *330not enlarge it by construction. It is obvious that during this period plaintiff was not continuously confined to the house, subject to the personal calls of a physician. It ia a radically different contract from those in the cases cited.
The judgment should be reversed, and a new trial ordered.
Montgomery, O. J., concurred with Hooker, J.